Citation Nr: 1114233	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip injury.

2.  Entitlement to service connection for anxiety reaction/depression, to include as secondary to service-connected bilateral hearing loss and tinnitus.  

3.  Entitlement to service connection for coronary artery bypass grafting and aortic valve replacement.

4.  Entitlement to service connection for a right shoulder injury.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran has active duty service from June 1958 to July 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by a special expedited processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims are presently under the jurisdiction of the RO in New Orleans, Louisiana.  

The appellant provided testimony at a hearing conducted via video-conference in February 2010.  A transcript of this hearing, conducted by the undersigned, is of record.

The issues of entitlement to service connection for anxiety reaction/depression, coronary artery bypass grafting and aortic valve replacement, and a right shoulder injury being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Further action as to the claim for a TDIU rating is deferred pending completion of the development ordered herein below.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

FINDING OF FACT

A left hip injury, or residuals thereof, is not currently shown.


CONCLUSION OF LAW

A left hip injury was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim concerning a left hip injury now before the Board, the Veteran was provided notice that met these requirements in a letter dated in March 2007.  This letter met the timing requirement as it was sent before the November 2007 rating decision.  Moreover, the content of the notice, including enclosures "How You Can Help and How VA Can Help You" and "What the Evidence Must Show - Service connected comp" provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  The March 2007 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  Available service treatment records and post-service VA and private records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  All available private medical records are also on file.  The appellant has not informed VA of any existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which have not been obtained.  

The Veteran has not had a VA examination specifically for his current claim seeking service connection for a left hip injury.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards--"competent evidence," "evidence . . . indicat[ing]"," and "medical evidence").  The Board concludes an examination is not needed in this case because the Veteran's service treatment records are devoid of findings related to his left hip, and his post-service medical records reflect no symptomatology concerning his left hip at all.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.

Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the service connection claim in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his supplying testimony at a hearing conducted by the undersigned in February 2010.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Factual Background

As part of his claim for service connection (see VA Form 21-4138), received in March 2007, the Veteran claimed that he had periodic left hip pain, which had worsened this his separation from service.  

Review of the available service treatment records shows that an August 1958 enlistment examination report shows normal clinical findings concerning the Veteran's left hip.  A service separation examination report dated in July 1961 shows that clinical evaluation of the left hip was also essentially normal.  

Review of private medical records on file (dated from July 1989 to February 2010) makes no mention of either complaints of, treatment afforded for, or diagnoses concerning the Veteran's left hip.  Similarly, VA outpatient medical treatment records associated with the Veteran's claims file, dated from 2005 to 2009, makes no mention of either complaints of, treatment afforded for, or diagnoses concerning the Veteran's left hip.

At his February 2010 hearing, the Veteran testified that he incurred a left hip injury while in the military as a result of "duck walking."  He added he had pain while on active duty but did not seek treatment, not wanting to be called a "wimp."  He also denied ever seeking treatment for his left hip.  See page 18 of hearing transcript (transcript).

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the credible evidence on file is against the claim for service connection for a left hip injury.  In this case, as noted, the Veteran claims that he incurred a left hip injury as a result in participating in "duck walk" drills during his military service.  Service treatment records, however, do not indicate any complaints or treatment for left hip complaints or injuries and the medical examination conducted in the course of the Veteran's service separation in July 1961 showed no symptoms or findings relating to the Veteran's left hip.  Subsequent to service, the Veteran initially sought service connection for a left hip injury in March 2007.  See VA Form 21-4138.

In this case, concerning the Veteran's belief that he incurred a left hip injury as a direct result of his military service, the Board concludes that his own lay statements as to the etiology of his claimed left hip injury, even in consideration of the fact that the Veteran denied being treated when it occurred, constitutes competent evidence because the incurrence of a left hip injury is a condition capable of lay diagnosis.  Barr.  Therefore, in this case, the Veteran's lay statements as to etiology of his claimed left hip injury constitutes competent evidence.

Further, however, and of significant note, no competent evidence of record indicates that the Veteran currently suffers from a left hip injury, or residuals thereof.  Because the Veteran has no current disability, service connection must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed or at least had the disability at the time that he filed his claim for it.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Neither requirement, in this case, has been met.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left hip injury is denied.


REMAND

For the reasons to follow, the claims seeking service connection for anxiety/depression, coronary artery bypass graft and aortic valve replacement, and for a right shoulder injury must be remanded.

Concerning the Veteran's claim seeking service connection for anxiety/depression, the service treatment records make no mention of such a disorder; the Veteran does not dispute this.  Rather, he claims that he suffers from anxiety and depression as this disorder is secondary to his service-connected bilateral hearing loss and/or tinnitus.  See pages four and eight of transcript.  

For informational purposes, the Veteran is here advised that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.
VA outpatient medical records on file show that psychiatric-based disorders have been diagnosed.  See October 2005 and June 2006 ambulatory/outpatient care notes (depression).  Private medical records of record also include psychiatric-related diagnoses; see July 1989 private examination report, showing diagnosis of adjustment disorder of adult life with severe anxiety and depression.  The private examiner, Dr. D.H.T., Jr., also noted the presence of anxiety and depression.  

The Veteran is not shown to have been examined by VA so that it could be determined if his diagnosed psychiatric disorders were etiologically related to his service-connected bilateral hearing loss and/or tinnitus.  The Board parenthetically observes that the RO granted service connection for bilateral hearing loss in April 2006, and for tinnitus in February 2009.

VA must provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As no such VA examination report is of record, namely an examination which includes an opinion as to the etiology of the Veteran's diagnosed anxiety and depression, to include the possible causal relationship between the diagnosed psychiatric disorder and his service-connected bilateral hearing loss and/or tinnitus, on remand, an examination must be conducted.

At his hearing before the Board in February 2010, the Veteran essentially testified that he had been told by a VA nurse and by a VA social worker that his anxiety and depression was "as least as likely" as not related to his bilateral hearing loss and tinnitus.  See page six of transcript.  As this claim is being remanded anyway, the Veteran should be presented an opportunity to obtain written statements from these two medical providers.  

In testifying concerning his claimed heart disorder in February 2010, the Veteran noted that he was presently being treated by VA in Alexandria and by a private doctor, also in Alexandria.  See page 12 of transcript.  He mentioned that he had most recently been afforded VA medical treatment "three or four weeks ago."  See page 22 of transcript.  The most recent records on file from this facility are dated in September 2009.  Copies of any available VA records subsequent to that time need to be obtained and incorporated in the claims file on remand.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As to the reference to private treatment made by the Veteran, as these private medical records may contain information critical to the matters at hand, 38 C.F.R. § 3.159(c) (2010) mandates that VA assist in obtaining such records.

Concerning the Veteran's service connection claim for a right shoulder injury, his service treatment records are silent as to any documented injury.  The Veteran denied going to sick call for shoulder complaints.  See page 14 of transcript.  He claims he hurt his right shoulder in service, however, by holding a rifle out in front of him for prolonged periods of time, as well as by doing push-ups.  See page 13 of transcript.  

While a February 2008 VA ambulatory/outpatient care note shows complaints of shoulder pain made by the Veteran, which shoulder, right or left, was not documented.  A February 2010 private medical record, from Dr. E.B., notes that the Veteran was seen for signs and symptoms of a rotator cuff tear.  The affected shoulder, right or left, was not listed.  The physician, shown as part of the February 2010 VA Form 21-4138 to be associated with Mid-State Orthapaedic and Sports Medicine, noted that the shoulder disorder was "more likely than not" the result of "activities in the armed forces doing a lot of pushups and fitness conditioning over a long period of time."  The physician added that it was his understanding that the Veteran's in-service duties included providing mail delivery service, which entailed "obviously a lot of manipulation, throwing, and lifting and pushing and pulling."  The RO has not considered this evidence in adjudicating the service connection claim for a right shoulder injury, though the evidence was initially, before being forwarded to the Board, received by the RO in February 2010.

Since this claim must be remanded for other reasons [associating VA and private medical evidence with the file], the Board will instruct the RO to consider this evidence on remand and issue an SSOC, rather than attempt to obtain the Veteran's waiver of his right to RO consideration of the additional evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2010).  

As to the above-discussed February 2010 medical record supplied from Dr. E.B., the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim unless VA can provide a reason for conducting such development.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In this case, the Board finds that the evidence needs further development because the February 2010 private medical opinion was based solely on the Veteran's history and not a review of the claims files, and also, significantly, the medical record did not specific which shoulder was being discussed.  Therefore, the Veteran should be afforded a VA examination to determine whether any currently diagnosed right shoulder disorder is etiologically related to the Veteran's military service.  The Board also notes that the February 2010 private medical record indicated that the Veteran was returning to this physician to be treated; thus, upon remand, VA will make an effort to obtain the complete medical records from this named private physician.  

As noted, further consideration of the matter of a TDIU rating must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter and inform him that, given his testimony at his February 2010 hearing before the Board that he had been told by a VA nurse practitioner and by a VA social worker that his anxiety and depression was, in effect, "as least as likely" related to his bilateral hearing loss and tinnitus, he may wish to obtain a written statement from these providers in support of his claim that his anxiety disorder/depression is the result of, or has been aggravated by, his service-connected bilateral hearing loss and/or tinnitus and submit the statement(s) for consideration.

2.  The RO/AMC should obtain any VA treatment records from the VA Medical Center in Alexandria, dating from October 2009 to the present, and associate the records with the Veteran's claims file.

3.  The RO should send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  He should be asked to complete (including full name and address, to the extent possible) and return the signed form, so that VA can obtain all medical records pertaining to treatment afforded the Veteran by Dr. E.B., from Mid-State Orthapaedic and Sports Medicine.  Any records obtained should be associated with the other evidence in the claims file.

4.  The RO/AMC should arrange for the Veteran to be afforded an appropriate VA examination to determine the etiology of any diagnosed psychiatric disorder, to include anxiety and depression.  The examiner should review the entire claims folder, examine the appellant, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

A.  Is it at least as likely as not that any diagnosed psychiatric disorder, to include anxiety and depression, is the result of the Veteran's active military service?

B.  Is it at least as likely as not that any diagnosed psychiatric disorder, to include anxiety and depression is caused OR aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus?

If it is determined that a diagnosed psychiatric disorder, to include anxiety and depression was worsened by the Veteran's service-connected bilateral hearing loss and/or tinnitus, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
All indicated tests and studies should be accomplished.  The examination report should contain medical history and clinical findings, and a rationale for medical conclusions rendered.  

5.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of a right shoulder disorder, if diagnosed.  The Veteran's VA claims folder (to include VA and private medical records, as well as all such records associated with the file pursuant to this remand), including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect review of pertinent material in the claims folder, to include the February 2010 private medical report submitted by Dr. E.B.  Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has a current right shoulder disability which is due to an event or incident of his service.

NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  In addition to readjudicating the issues of service connection for anxiety/depression, coronary artery bypass graft and aortic valve replacement, and right shoulder injury, the RO should readjudicate the issue of TDIU under 38 C.F.R. § 4.16(a) or (b), as appropriate.  If the benefits sought in any respect are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


